Blanohaed, J.
The impression entertained by me at the close of the trial of this case as to its proper disposition has not been changed by a consideration of defendants’ brief. The absence of an architect’s certificate does not warrant the court in depriving the plaintiff of payment for his work. The architect, by the terms of the contract, was the agent of the defendants, and I am satisfied that the plaintiff’s work was substantially completed within the contemplation of the contract. Payments were made from time to time without the certificate of the architect, and the evidence discloses no reason why the certificate should not have been furnished. The absence of a certificate of the archi*315tect, under the circumstances, does not deprive the plaintiff of the relief to which he would otherwise be entitled. MacKnight Flintic Stone Co. v. Mayor, 160 N. Y. 12; Thomas v. Stewart, 132 id. 580; Flaherty v. Miner, 123 id. 382; Smith v. Alker, 102 id. 87. Another point, which is seriously urged by defendants against plaintiff’s right to recover, is the suspension of work for twenty days, which was caused by a strike of plaintiff’s workmen. The conflict of evidence on, this point, in my view, need not be decided. Fío time limit is fixed in the contract for the completion of the work, and, in the absence of such a provision, its completion within a reasonable time will suffice. It does not appear to me that the delay in this case can be held to have been unreasonable. I do not think that the contract required constant and unintermittent work on the part of the plaintiff, where there was a good reason for its suspension. Besides, the contract itself afforded relief to defendants, if they considered plaintiff’s delay unreasonable and improper. They had the option of putting men to work and of supplying material, deducting the expense thereof from the contract price, or of terminating the contract. They exercised neither of these options and permitted plaintiff to complete his contract requirements. It would be inequitable, under these circumstances, to deny plaintiff the relief sought. Plaintiff should have judgment, with costs and five per cent, allowance.
Judgment for plaintiff, with costs.